In this case the relator's motion to amend the alternative writ of mandamus will be granted but in consideration thereof, an order will be entered discharging the current tax roll prepared for tax collecting period of November 1, 1933, to November 1, 1934, from the operation of the alternative writ of mandamus as amended, without prejudice, however, to any relief relator may be found entitled to in the premises with respect to the requirement of an appropriate tax levy for the above mentioned tax-collecting period to be entered on a subsequent tax roll under authority of the opinion and judgment in State,ex rel. Sherrill  Vann v. Milam (opinion filed April 7, 1933),113 Fla. 491, 153 Sou. Rep. 100. It is further ordered that the respondents do file their return to the amended alternative writ of mandamus herein within twenty days from *Page 251 
the date of this order and that briefs be filed on the merits of this case within the times and according to the rules governing appellate cases, first brief to be filed by relator.
Let an order be entered accordingly.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.